DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Status
Applicant’s reply dated 19 April 2022 to the previous Office action dated 20 January 2022 is acknowledged. Pursuant to amendments therein, claims 21-22, 25-27, 30-31, 35-37, and 41-42 are pending in the application.
The rejections under 35 U.S.C 102 and 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japan 2015-097252. The certified copy has been filed in parent Application No. 15/572,380, filed on 07 November 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12 May 2015. It is noted, however, that applicant has not filed a certified copy of the Japan 2015-097253 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see remarks page 6, filed 19 April 2022, with respect to the rejections under 35 U.S.C. 102 and 103 based on De Boni et al. (of record) have been fully considered and are persuasive, in that De Boni et al. does not disclose the specific organic alkaline agents or organic acidic agents now claimed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Weinmaster et al. (WO 2012/027369 A2; published 01 March 2012) as set forth below.
Applicant's arguments filed 19 April 2022 regarding unexpected results have been fully considered but they are not persuasive. Specifically, the claims are still not commensurate in scope with the asserted unexpected results because lysine is claimed but is not one of the tested amino acids.  Applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to lysine.
Likewise, applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed concentration range of organic alkaline agent of 2-10 wt% when the tested examples only span 3-10 wt%.  
Likewise, applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed genus of polymeric thickener comprising cellulose, guar gum, or xanthan gum, or derivatives or mixtures thereof when the tested examples are only xanthan gum, hydroxypropyl guar, and hydroxyethylcellulose.
Likewise, applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed concentration range of polymeric thickener of 0.5-2 wt% when the tested examples only span 0.5-1 wt%.
Likewise, applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed pH range therefor of about 9-11 when the tested examples only span 9.5-10.
Moreover, all constituents and concentrations thereof of the tested examples are not provided (about 85% of the constituents of each of the tested compositions are not disclosed) such that the evidence can be evaluated to ascertain whether other constituents and concentrations must be claimed such that the claims would be commensurate in scope with the asserted unexpected results.  Other constituents and concentrations may be necessary to achieve the asserted unexpected results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-22, 25-27, 30-31, 35-37, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinmaster et al. (WO 2012/027369 A2; published 01 March 2012).
Weinmaster et al. discloses a method of shaping hair comprising applying an aqueous fixing composition to the hair comprising an amino acid, a carboxylic acid, and a hair conditioning agent, and shaping the hair (claim 1) wherein the aqueous fixing agent further comprises an additional amino acid such as glycine, alanine, and/or proline (i.e., an organic acidic agent having pKa of 2.34 or 1.99) (claim 6) wherein the hair is rinsed with water after application of the reducing composition (i.e., before application of the fixing composition) (claim 12) wherein shaping comprises treatment with a curling iron thereby shaping the hair (claim 17) wherein the amino acid may be for example arginine or histidine (i.e., an organic alkaline agent having a pKa of 9.09 or 9.17) (paragraph [0017]) wherein the amino acid is present in the fixing composition in a concentration of about 0.1-10 wt% (paragraph [0018]) wherein the carboxylic acid may be for example glycolic acid at a concentration of 1 wt% (Example 3; paragraph [0057]; claim 5) wherein the fixing composition may include a hydrophilic colloid such as hydroxyethylcellullose (i.e., a cellulose derivative) (paragraph [0036]) at a concentration of 0.7 wt% and contains no ammonia or methionine (Example 3; paragraph [0057]) wherein the pH of the fixing composition generally ranges from about 3 to about 7, and may be adjusted if desired using a pH-modifying agent such as sodium hydroxide or potassium hydroxide (i.e., alkaline agent, alkaline metal hydroxide) typically in an amount of about 0.01-10 wt% (paragraph [0032]) wherein straight iron or curling iron is hot (paragraph [0052]) wherein straightening or shaping steps may be conducted after application of the fixing composition and a straight iron typically heats at a temperature of about 400-450F (paragraph [0044]).
Although Weinmaster et al. does not disclose a particular example comprising all elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Weinmaster et al. as discussed above and to practice a method including all elements as discussed above, with a reasonable expectation of success.
Regarding the claimed 2-10 wt% organic alkaline agent, the disclosed concentration range of about 0.1-10 wt% as discussed above overlaps such claimed concentration range.  Regarding the claimed 0.5-2 wt% polymeric thickener, the disclosed concentration of 0.7 wt% as discussed above falls within such claimed concentration range.  A prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed pH range of about 9-11, although Weinmaster et al. discloses a general pH range of about 3 to about 7, Weinmaster et al. also discloses that the pH may be adjusted as desired, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Weinmaster et al. as discussed above and to optimize the pH of the fixing composition by varying the value thereof using pH-modifying agent such as sodium hydroxide or potassium hydroxide (i.e., alkaline agent, alkaline metal hydroxide) in an amount of about 0.01-10 wt% as suggested by Weinmaster et al., with a reasonable expectation of success.  See MPEP 2144.05(II).
Regarding the claimed heating at 50-250 °C, although Weinmaster et al. does not specifically disclose such temperature range, Weinmaster et al. discloses that both straight iron and curling iron are hot and discloses that a straight iron typically heats at a temperature of about 400-450F as discussed above, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Weinmaster et al. as discussed above and to practice the method of Weinmaster et al. as discussed above wherein a curling iron is heated to 400-450F (i.e., about 204-232 °C), with a reasonable expectation of success, given that Weinmaster et al. equates straight iron and curling iron as both being hot and teaches that heat may be about 204-232 °C.
Regarding the claimed heating time range of 1 minute to 2 hours, although Weinmaster et al. does not disclose such time range, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize hair curling by varying the time spent using the curling iron in the method of Weinmaster et al. as discussed above through routine experimentation in order to impart the desired amount of curling to the hair, with a reasonable expectation of success.  See MPEP 2144.05(II).
Further regarding claim 26, with respect to the claimed 5-15 wt% organic acidic agent, the disclosed concentration range of about 0.1-10 wt% of amino acid as discussed above overlaps such claimed concentration range.  A prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claim 31, the claimed concentration range of about 0.1-20 wt% overlaps the disclosed range of about 0.1-10 as discussed above, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claims 35-36 and 41-42, the method and composition of Weinmaster et al. as discussed above contains no thiol compound, and contains less than about 1 wt% reducing agent or oxidizing agent, in that the claimed range of less than about 1 wt% can range in value to plus or minus 10%, thus encompassing a claimed range of less than 1.1 wt%, which encompasses the disclosed concentration of 1 wt% glycolic acid reducing agent.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617